Mr. Presiding Justice Eldredge delivered the opinion of the court. 4. Negligence, § 198*—when question for court. While questions of negligence and contributory negligence are ordinarily questions of fact, to be passed upon by the jury, yet when the undisputed evidence is so conclusive that it does not with all reasonable inferences tend to prove the cause of action, and the court would be compelled to set aside a verdict in opposition to it, the court may withdraw the case from the consideration of the jury and direct a verdict. 5. Municipal corporations, § 1233*—when statutory notice of accident must he averred and proved. The statute relative to the giving of notice, of personal injuries, to a city by filing in the office of the city attorney, if there is one, and also in the office of the city clerk, a statement in writing, signed by the injured person, his agent or attorney (J. & A. If 6190), is mandatory, and the giving of the notice is a condition precedent to the right to bring the suit, and it must be averred and proved • by the plaintiff to avoid a dismissal of the suit. 6. Municipal corporations—how failure to make averment and proof of giving of notice of injuries raised. The failure of a declaration in an action against a city for personal injuries to make averment of the giving of the notice of injuries required by J. & A. If 6190, and the failure to make proof of the giving of such notice may be raised by a motion to direct a verdict. 7. Municipal corporations, § 1225*—when service of notice of personal injuries insufficient. Under J. & A. If 6190, a notice of personal injuries must be filed with the city clerk, and also with the city attorney, if there is one, and in such case service of the notice on either one alone is insufficient.